+IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                        : NO. 797
                                              :
APPOINTMENT TO COURT OF                       : SUPREME COURT RULES DOCKET
JUDICIAL DISCIPLINE                           :


                                           ORDER

PER CURIAM
         AND NOW, this 12th day of April, 2019, Magisterial District Judge Andrea E.

Puppio, Delaware County, is hereby appointed as a member of the Court of Judicial

Discipline for a term of four years, commencing May 29, 2019.



         Justice Dougherty did not participate in this matter.